    Case 2:20-cv-00263-MHT-WC Document 9 Filed 09/08/20 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY J. MURPHY,                   )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )          2:20cv263-MHT
                                    )               (WO)
ROBBIE WRIGHT KENDRICK,             )
                                    )
     Defendant.                     )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United          States      Magistrate       Judge's

recommendation (doc. no. 7) is adopted.

    (2) This      lawsuit      is       dismissed      for    lack    of

subject-matter jurisdiction.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket     as   a   final   judgment

pursuant   to   Rule    58   of    the     Federal    Rules   of   Civil

Procedure.
Case 2:20-cv-00263-MHT-WC Document 9 Filed 09/08/20 Page 2 of 2




This case is closed.

DONE, this the 8th day of September, 2020.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
